 In the Matter of GALE PRODUCTS,EMPLOYER,andOFFICE EMPLOYEESINTERNATIONAL UNION, LOCAL No. 221(AFL), PETITIONERCase No. 13-RC-21.-DecidedApril 21, 1948Mr. Charles R. Sprowl,of Chicago, Ill., andTIP.John M. Gross,ofWaukegan,Ill., for the Employer.Mr. L. G.'Nygren,of Minneapolis,Minn., for, the Petitioner.Mr. Ralph L.Martin,of Galesburg,Ill., andMr. Karl Daydie,ofWaukegan,Ill., for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Galesburg,Illinois, on December 15, 1947, before Gustaf B. Erickson, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are heaffirmed.Upon the entire record in this case, the National Labor RelationsBoard 1 makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERGale Products, a Delaware corporation, is engaged in the manufac-ture of various parts for the manufacture of outboard motors at itsplant at Galesburg, Illinois.During the past year, the Employerpurchased for use at its plant, raw materials valued in excess of$2,000,000, of which more than 50 percent was shipped to the plantfrom points outside the State of Illinois.During the same period, theEmployer sold from its Galesburg plant finished products valued inexcess of $6,500,000, of which more than 50 percent was shipped topoints outside-the State of Illinois.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.iPursuant to the provisions of Section3 (b) of the Act,the Board has delegated itspowers in connectionwith thiscase to a three-man panel consisting of the undersignedBoard Members[Chairman Herzog and Members Reynolds and Houston).77 N. L.R. B., No. 31.254 GALE PRODUCTSII.THE ORGANIZATIONS INVOLVED255The Petitioner is a labor organization claiming to represent em-ployees of the Employer.2Local No. 3, Independent Marine and Machinists Union, hereincalled the Intervenor, is an unaffiliated labor organization, claiming torepresent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer and the Intervenor contend that a collective bargain-ing contract signed November 7, 1947, is a bar to this proceeding.On January 15, 1946, the Intervenor and the Employer entered intoa contract to continue until October 31, 1946, and from year to yearthereafter unless either party should give written notice ofa desireto change or terminate the contract 60 days prior to the yearly expira-tion date.On November 7, 1947, as a result of prior negotiations, theparties modified the agreement with certain changes.However, onOctober 24, 1947, before the modification of the originalagreement,the Petitioner 3 asked the Employer for recognition as the bargainingrepresentative of its employees, and on October 25, 1947, forwardeda petition to the Board.This petition was returned by theRegionalDirector on October 28, 1947, because it was filed on an obsolete form.On November 7, 1947, or more than 10 days after the Employer re-ceived Petitioner's claim,' the present petition was filed.The Employer, relying upon the rule in theGeneral Electric X-Raycase,'contends that the Petitioner's prior request for recognition doesnot prevent the agreement between the Employer and the Intervenorfront constituting a bar to this proceeding. In support of its position,the Employer argues that the Petitioner did not file its petition within10 days from the request for recognition as bargaining representative.The Employer further argues that the petition itself cannot precludethe agreement from operating as a bar, as it was filed-upon the same dayas that on which the agreement was executed and not upon some pre-'The Employer argues that the Petitioner has no standing herein as it is not in com-pliance with Section 9 (f) and(h) of the Act.We do not agree.The record shows thatthe necessary forms were submitted at the time the petition was filed, and we find that itis now in full compliance.8The demand was made bythe AFL. Themembership was later turned over to thePetitioner,it being the International having jurisdiction over the employees in the unitIPetitioner's letter of October 24,1947, to the Employerwas received on October 27, 1947.Matter ofGeneral Electric X-Ray Corp:,'67 N. LR. B. 997 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDceding day as required under the rule established by the Board intheMississippi Lime Companycase.6The evidence discloses that the Petitioner originally filed its petitionwithin 10 days of its claim of representation, as required by theGen-eral Electric X-Rayrule.We have previously held that the date oforiginal filing of the petition should control where, as here, the peti-tion was only technically defective and the defect was promptlycorrected.'Accordingly, we find that the contract of November 7,1947, is not a bar to a present determination of representatives.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (e) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit of all office and clerical employees of theemployer at its Galesburg plant, excluding secretaries to executives,executives, and professional and supervisory employees as defined bythe Act.The Petitioner wishes to include within the unit one generalledger clerk, a senior accounting clerk and one time-study clerk.TheEmployer contends that they are confidential employees and wouldtherefore exclude them.The Intervenor takes no position as to theproposed inclusion of these employees.The general ledger clerk handles general ledger work and preparesthe monthly financial statements for the corporation.The senior ac-counting clerk has access to profit and loss statements of the Employer,the assets statement, and the Employer's general financial position.Although such information may be confidential from a business pointof view, it does not relate directly to labor relations matters.8Accord-ingly, we'find that the general ledger clerk and senior accounting clerkare not confidential employees, and we shall include them.The time-study clerk types and distributes to the various depart-ments results of time studies made up by the regular time-study em-ployees.She has access to all time-study files and performs otherclerical and secretarial duties in the time-study department.There isno evidence that in the performance of her clerical duties she handlesany work pertaining to the labor relations of the Employer; she con-6 SeeMatter of Mississippi Lime Company of Missouri,71N. L. it.B 472,where theBoard held that in order to prevent a contract from becoming a bar to a representationproceeding,a rival union must file its petition on or before the day preceding the consum-mation of such contract.T SeeMatter of Wilson-Jones Company,75 N L. R. B.-706 ;Matter ofEssexCountyNews Co , Inc,75 NL.it. B 697.8SeeMatter of Revere Copper and Brass, Inc.,74 N. L it. B. 88;and cases cited therein. GALE PRODUCTS257sequently is not a confidential employee under our definition.'Weshall, therefore, include her in the unit.We find, in substantial agreement with the parties, that all office andclerical employees of the Employer at its Galesburg, Illinois, plainincluding the general ledger clerk,10 the senior accounting clerk,"and the time-study clerk,12 but excluding secretaries to executives, exec-utives, secretaries to the factory superintendent, personnel officer, vicepresident and plant manager, chief accountant, chief engineer, andfactory manager, nurses, guards, assistant personnel manager, time-study employees, draftsmen, engineers, chief tool designers, profes-sional employees and supervisors as defined by the Act, constitute a,unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 73As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Gale Products, Galesburg, Illinois,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Thir-teenth Region, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees on strikewho are not entitled to reinstatement, to determine whether theydesire to be represented by Local No. 221, Office Employees Inter-national Union (AFL), or by Local No. 3, Independent Marine andMachinists Union, for purposes of collective bargaining, or by neither.Matterof Ai tMetal ConstructionCompany,75 N L R. B 80Phillip Lindbeck.11RobertBurgoyne.12Palma Gagg.13Any participantin the election directed herein may, upon its prompt request to, andapprovalthereof by,the RegionalDirector, have its nameremoved fromthe ballot.